Citation Nr: 1309110	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for a low back strain prior to October 27, 2012.

2.  Entitlement to an initial disability evaluation in excess of 40 percent for low back strain with lumbar degenerative joint disease (DJD) and degenerative disc disease (DDD) on or after October 27, 2012.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  That decision granted service connection for a low back strain and assigned an initial 20 percent evaluation effective from July 27, 2004.

The Board notes that the Veteran requested a hearing in her November 2007 substantive appeal.  However, her representative later submitted a statement in September 2010 indicating that she would like to cancel her request for a hearing.  Therefore, the hearing request is considered withdrawn, and no further action is necessary.  See 38 C.F.R. § 20.704 (2012).

The Veteran's claim was previously before the Board and remanded in September 2011.  In a November 2012 rating decision, the RO changed the Veteran's service connected disability to low back strain with lumbar DJD and DDD and assigned a 40 percent rating effective from October 27, 2012.  The Veteran's appeal was then returned to the Board.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file has been conducted.

The issue of entitlement to a temporary total rating due to surgical convalescence for service-connected low back strain with lumbar DJD and DDD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

All directives contained in the September 2011 Board remand were complied with by the AMC.  However, in December 2012, after the last adjudication of the Veteran's claims in November 2012, the Veteran submitted evidence showing that she underwent lumbar spine surgery in November 2012.  While the Veteran was afforded a VA examination responsive to this appeal in October 2012, the evidence received since then suggests that the severity of her disability may have changed since that time.

Furthermore, the Veteran indicated that, while she underwent laminectomy in November 2012, she would also be receiving in-patient rehabilitation services until January 2013 and physical therapy thereafter.  Records of this treatment are outstanding and relevant to the appeal.  Therefore, efforts should be made to obtain them.

Finally, the Board finds that a claim of entitlement to TDIU has been reasonably raised by the record.  While entitlement to TDIU was previously denied in May 2009, the Veteran now meets the criteria for consideration of TDIU on a schedular basis, see 38 C.F.R. § 4.16(a), and the Board finds that a claim of unemployability due to service-connected disability has been implicitly raised by the record with the recent association of the Veteran's Social Security Administration documents into the claims file.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information and any necessary authorization to enable the RO to obtain any additional pertinent treatment records not currently of record, to include records of her November 2012 lumbar spine surgery and the subsequent in-patient rehabilitation and physical therapy.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.

3.  After completing the foregoing actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected low back strain with DJD and DDD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, to include any relevant evidence from the virtual file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO/AMC should review the claims file to ensure that the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue a supplemental statement of the case (SSOC) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



